PER CURIAM.
The subject of this appeal is a deputy commissioner’s finding that the employer violated Section 440.205, Florida Statutes, by terminating the claimant’s employment “by reason of such employee’s valid claim for compensation or attempt to claim compensation under the Worker’s Compensation Law.”
Appellants assert that the deputy commissioner lacked jurisdiction to determine whether a violation of Section 440.205 occurred. We agree that the deputy commissioner was without statutory authority to make such a finding and it is without effect. Cf. U. S. Home Corporation v. Parker, 404 So.2d 170 (Fla. 1st DCA 1981) (deputy commissioner lacked specific statutory authority to adjudicate controversy as to validity of contract between carrier and subcontractor). We thus determine that no remedy for termination of employment on account of a claim or attempted claim for compensation exists in a proceeding before a deputy commissioner to obtain benefits under the Worker’s Compensation Law. However, we reserve for determination in a proper case the question whether a cause of action may be implied, based on Section 440.205, in a proceeding in circuit court. See Piezo Technology and Professional Administrators, Inc. v. Smith, 413 So.2d 121 (Fla. 1st DCA Case No. ZZ-27 opinion filed April 26, 1982).
REVERSED
ROBERT P. SMITH, Jr., C. J., and MILLS and SHIVERS, JJ., concur.